Illinois Official Reports

                                        Supreme Court



                      Cordrey v. Prisoner Review Board, 2014 IL 117155




Caption in Supreme       JOHNNY CORDREY, Petitioner, v. THE PRISONER REVIEW
Court:                   BOARD et al., Respondents.



Docket No.               117155



Filed                    November 20, 2014



Held                       Where a petitioner in an original mandamus action alleged that he had
(Note: This syllabus been viewed as committing a “violation at the door” and was
constitutes no part of the incarcerated during his term of mandatory supervised release after the
opinion of the court but housing outside of prison required by respondent Prisoner Review
has been prepared by the Board could not be obtained, the supreme court found mandamus
Reporter of Decisions inappropriate and did not assume jurisdiction where the specific
for the convenience of criteria for issuance of the writ were not met.
the reader.)




Decision Under           Original action for mandamus or habeas corpus relief.
Review



Judgment                 Writ denied.
     Counsel on               E. King Poor and Michael S. Rhinehart, of Quarles & Brady LLP, of
     Appeal                   Chicago, for petitioner.

                              Lisa Madigan, Attorney General, of Springfield (Carolyn E. Shapiro,
                              Solicitor General, and Brett E. Legner, Assistant Attorney General, of
                              counsel), for respondents.

                              Alexa A. Van Brunt and Alan Mills, of Chicago, for amici curiae
                              ACLU et al.


     Justices                 JUSTICE THOMAS delivered the judgment of the court, with
                              opinion.
                              Chief Justice Garman and Justices Freeman, Kilbride, Karmeier,
                              Burke, and Theis concurred in the judgment and opinion.


                                               OPINION

¶1         The petitioner, Johnny Cordrey, filed a motion for leave to file an original complaint for
       mandamus in this court pursuant to Illinois Supreme Court Rule 381 (Ill. S. Ct. R. 381 (eff.
       Mar. 1, 2001)). Cordrey asks this court to compel respondents, the Prisoner Review Board
       and Rick Harrington, Warden, to release Cordrey to serve his mandatory supervised release
       at a suitable host location outside of prison. Cordrey also requests that this court declare the
       practice of “violating at the door” to be unconstitutional as a violation of due process and
       equal protection.

¶2                                         BACKGROUND
¶3         In October 1993, Cordrey was sentenced to 36 years in prison for aggravated criminal
       sexual assault (720 ILCS 5/12-14 (West 1992)), along with a concurrent term of 30 years for
       aggravated kidnapping (720 ILCS 5/10-2 (West 1992)). Cordrey also was sentenced to a
       three-year term of mandatory supervised release (MSR) (730 ILCS 5/3-3-3(c) (West 1992)).
¶4         In November 2012, the Prisoner Review Board entered an order imposing certain
       conditions on Cordrey’s MSR. Cordrey was required to attend anger management
       counseling, sex offender counseling, and outpatient mental health counseling. Cordrey was
       prohibited from having contact with his victim and was required to have biweekly visits with
       his parole officer for two years. Cordrey was required to register as a sex offender, with
       victim notification, and was subject to electronic monitoring for the duration of his MSR.
       The Prisoner Review Board also strongly recommended GPS monitoring.
¶5         Cordrey was scheduled to begin his MSR on April 12, 2013. On that day, the Department
       of Corrections issued a parole violation report stating that Cordrey violated his parole
       because he had no suitable host site where he could serve his MSR. Specifically, the report
       stated:


                                                  -2-
              “Offender is in violation of the Rule #16 in that he is mandated by the Prisoner
              Review Board to be supervised on electronic monitoring. This agency attempted to
              place the offender at (all) places with family and/or friends in the community and no
              suitable host site was found to supervise the offender on electronic monitoring. This
              agency attempted to place the offender at (all) places that the Illinois Department of
              Corrections would pay for and the paid placements for any number of reasons could
              not accept the offender. The offender is unable to fulfill the mandate by electronic
              monitoring place[d] by the Prisoner Review Board.”
     Cordrey was then returned to the Menard Correctional Center to serve his term of MSR in
     prison.
¶6       Cordrey filed a grievance concerning the denial of his release. The Department of
     Corrections’ Field Services unit responded that every effort was being made to find a place
     for Cordrey. Field Services stated that due to Cordrey’s sex offender status, it had not been
     able to locate suitable placement.
¶7       Cordrey then filed a pro se petition for writ of habeas corpus as well as an application to
     sue or defend as a poor person. Cordrey’s application to sue or defend as a poor person was
     allowed. The Attorney General was directed to file a response to Cordrey’s motion. After the
     Attorney General filed its response, counsel was appointed to represent Cordrey.
¶8       Counsel then filed a motion for leave to file a petition for mandamus or habeas corpus
     relief.1 This court allowed that motion and directed the parties to brief the issue. Counsel
     from MacArthur Justice Center, Northwestern University School of Law, and the Uptown
     People’s Law Center, were given leave to file an amicus curiae brief on behalf of 18
     organizations in support of Cordrey’s petition.2
¶9       The petition for mandamus challenges the practice sometimes referred to as “violating at
     the door.” As described by the federal district court in Armato v. Grounds, 944 F. Supp. 2d
     627, 631 n.3 (C.D. Ill. 2013):
                  “Violating an offender at the door is a legal fiction wherein it is imagined that the
              offender is released from custody, placed on MSR, but when he leaves the institution
              he is in violation of his supervision terms and he is immediately placed back in
              custody. In reality, the offender simply remains incarcerated until a MSR prerequisite
              is satisfied. This can continue until either (1) the term of MSR expires, or (2) the
              prerequisite is satisfied.”

         1
           In his reply brief, Cordrey concedes that habeas corpus would not be the correct remedy in this
     case, as he is serving MSR while in prison. See Barney v. Prisoner Review Board, 184 Ill. 2d 428, 430
     (1998) (habeas corpus relief is not available to a person currently serving MSR).
         2
           The organizations include: ACLU of Illinois; Bluhm Legal Clinic, Northwestern University
     School of Law; Cabrini Green Legal Aid; Center on Wrongful Conviction of Youth, Northwestern
     University School of Law; Chicago Appleseed Fund for Justice; Children and Family Justice Center,
     Northwestern University School of Law; Chicago Legal Advocacy for Incarcerated Mothers; Criminal
     & Juvenile Justice Project, University of Chicago Law School; Daniel Coyne, Clinical Professor of
     Law, IIT Chicago-Kent College of Law; The John Howard Association; Illinois Public Defender
     Association; Law Office of the Cook County Public Defender; League of Women Voters of Illinois;
     Office of the State Appellate Defender; Project I-11; Roosevelt University, Department of Human and
     Community Renewal; The Sargent Shriver National Center on Poverty Law; and Tamms Year Ten.

                                                   -3-
¶ 10       Cordrey’s complaint alleges that more affluent offenders, who can afford suitable
       housing, can walk out the prison door, while the indigent offender is violated at the door and
       sent back to prison. The complaint charges that this unequal treatment—granting liberty to
       one offender and denying it to another based on the size of their bank accounts—violates the
       constitutional guarantees of due process and equal protection. Cordrey asks that this court
       declare the practice of “violating at the door” unconstitutional as a violation of due process
       and equal protection. Cordrey also asks this court to order him released to serve his MSR at a
       suitable host location outside of prison.

¶ 11                                            ANALYSIS
¶ 12        As a preliminary matter, we must address whether this case is now moot. In a joint status
       report filed by the parties on June 13, 2014, the parties noted that Cordrey was scheduled for
       release on October 14, 2014. It appears from our review of the Illinois Department of
       Corrections website (http://www2.illinois.gov/idoc/Offender/Pages/InmateSearch.aspx (last
       visited Oct. 27, 2014)), that Cordrey is not currently an inmate.3 Because Cordrey has been
       released from MSR, we can no longer grant him the relief requested in his complaint.
¶ 13        Anticipating that his case might become moot, Cordrey asserted in the joint status report
       that, even if this court did not decide his case until after he was released from prison, this
       case would not become moot because it fits within the public interest exception to the
       mootness doctrine.
¶ 14        The public interest exception to the mootness doctrine applies where “(1) the question is
       of a substantial public nature; (2) there is a need for an authoritative decision to provide
       future guidance; and (3) the situation is likely to recur.” In re J.B., 204 Ill. 2d 382, 387
       (2003).
¶ 15        As we observed in Holly v. Montes, 231 Ill. 2d 153, 158 (2008), every convicted felon in
       Illinois, except those serving a natural life sentence, is required to serve a term of MSR. See
       730 ILCS 5/5-8-1(d) (West 2012). In Holly, the plaintiff filed an original claim for
       mandamus in this court seeking an order directing the Prisoner Review Board to eliminate
       the condition of electronic home confinement (EHC) during his MSR. Prior to oral argument,
       however, the plaintiff’s EHC was terminated and his electronic monitoring device was
       removed. The court nonetheless elected to address the issue under the public interest
       exception. The court noted that:
                “a large group of felons will be on MSR at least once, exposing each to the possibility
                that the Board will impose EHC. The vast number of felons potentially affected by
                the Board’s allegedly improper imposition of EHC satisfies both the first and third
                prongs of the public interest exception test, requiring a question of a substantial
                public nature and a likeliness of recurrence.” Holly, 231 Ill. 2d at 158.



           3
            This court may take judicial notice of Department of Corrections records because they are public
       documents. See People v. Mata, 217 Ill. 2d 535, 539-40 (2005) (court may take judicial notice of
       matters that are readily verifiable from sources of indisputable accuracy); People v. Steward, 406 Ill.
       App. 3d 82, 93 (2010) (court may take judicial notice of Department of Corrections records because
       they are public documents).

                                                      -4-
¶ 16        With regard to the second prong of the test, Holly noted the substantial litigation
       addressing the imposition of EHC during MSR in both Illinois and federal courts. Id. Holly
       concluded that the ongoing litigation of EHC warranted an authoritative determination on the
       validity of the imposition of EHC as a condition of MSR. Id.
¶ 17        As Cordrey points out in his brief, challenges to the practice of “violating at the door”
       have been raised in numerous Illinois and federal cases. See Armato v. Grounds, 944 F.
       Supp. 2d 627 (C.D. Ill. 2013); Murdock v. Walker, No. 08 C 1142, 2014 WL 916992 (N.D.
       Ill. Mar. 10, 2014); Parker v. Roeckman, No. 3:13-CV-206-DRH-DGW, 2013 WL 6511486
       (S.D. Ill. Oct. 8, 2013); Webb v. Robert, No. 13-CV-00671-MJR, 2013 WL 6698081 (S.D.
       Ill. Aug. 16, 2013); Hughes v. Walker, No. 08-1317, 2009 WL 2877081 (C.D. Ill. Sept. 4,
       2009); United States ex rel. Neville v. Ryker, No. 08 C 4458, 2009 WL 230524 (N.D. Ill. Jan.
       30, 2009); Lucas v. Department of Corrections, 2012 IL App (4th) 110004. Consequently,
       we find that the number of offenders potentially affected by the Prisoner Review Board’s
       allegedly unconstitutional practice of “violating at the door,” as well as the substantial
       litigation addressing the practice in both Illinois and federal courts, satisfies all three
       requirements of the public interest exception to mootness. The question is one of substantial
       public nature; there is a need for an authoritative decision to provide future guidance; and the
       situation is likely to recur. Because we find that Cordrey’s case falls within the public interest
       exception to the mootness doctrine, we will address the merits of Cordrey’s request for
       mandamus.
¶ 18        This court may exercise original jurisdiction in mandamus actions. Ill. Const. 1970, art.
       VI, § 4(a). To obtain relief, a plaintiff must establish a clear right to mandamus. Holly, 231
       Ill. 2d at 159. “Mandamus is an extraordinary remedy to enforce, as a matter of right, ‘the
       performance of official duties by a public officer where no exercise of discretion on his part
       is involved.’ [Citation.]” Lewis E. v. Spagnolo, 186 Ill. 2d 198, 229 (1999). “[A] writ of
       mandamus will be awarded only if a plaintiff establishes a clear right to relief, a clear duty of
       the public official to act, and a clear authority in the public official to comply with the writ.”
       People ex rel. Madigan v. Snyder, 208 Ill. 2d 457, 465 (2004). There also must be no other
       adequate remedy. Snyder, 208 Ill. 2d at 465. Mandamus is improper if it substitutes the
       court’s discretion or judgment for that of the official. People ex rel. Madigan v. Kinzer, 232
       Ill. 2d 179, 183-84 (2009). In addition, only issues of law will be considered in original
       actions for mandamus. Ill. S. Ct. R. 381(a) (eff. Mar. 1, 2001). If factual questions are
       present, mandamus is inappropriate and this court will not assume jurisdiction. Touhy v. State
       Board of Elections, 62 Ill. 2d 303, 312 (1976).
¶ 19        At the outset, we note that Cordrey’s complaint for mandamus does not allege a clear
       right to relief, a clear duty of the public official to act, and a clear authority in the public
       official to comply with the writ of mandamus, as well as the lack of other adequate remedies.
       Cordrey’s complaint generally states that mandamus is the proper remedy for constitutional
       violations of parole procedures. Cordrey’s complaint also states that his constitutional rights
       to due process and equal protection were violated when he was not released on MSR because
       he is indigent. Based on those assertions, Cordrey asks this court to compel respondents, the
       Prisoner Review Board and Rick Harrington, Warden, to release Cordrey to serve his MSR at
       a suitable host location outside of prison. We find these assertions are insufficient to establish
       Cordrey’s clear right to mandamus.


                                                   -5-
¶ 20       The Unified Code of Corrections (Code) gives authority to both the Prisoner Review
       Board and the Department of Corrections with regard to parole and MSR.4 The Prisoner
       Review Board is independent of the Department of Corrections. 730 ILCS 5/3-3-1(a) (West
       2012). The Prisoner Review Board is “the authority for setting conditions for parole,
       mandatory supervised release under Section 5-8-1(a) of this [Unified] Code [of Corrections],
       and determining whether a violation of those conditions warrant revocation of parole or
       mandatory supervised release or the imposition of other sanctions.” 730 ILCS 5/3-3-1(a)(5)
       (West 2012).
¶ 21       The Prisoner Review Board has wide discretion in setting the conditions of MSR. “The
       conditions of parole or mandatory supervised release shall be such as the Prisoner Review
       Board deems necessary to assist the subject in leading a law-abiding life.” 730 ILCS
       5/3-3-7(a) (West 2012). Although the Prisoner Review Board has wide discretion, the
       legislature has mandated that certain sex offenders are required to wear an approved
       electronic monitoring device. 730 ILCS 5/3-3-7(a)(7.7) (West 2012).
¶ 22       While the Prisoner Review Board is the authority for setting conditions for MSR and
       determining whether a violation of those conditions warrants revocation of MSR, the
       Department of Corrections retains custody of all persons placed on parole or MSR. See 730
       ILCS 5/3-14-2(a) (West 2012). The Department of Corrections “shall supervise such persons
       during their parole or release period in accord with the conditions set by the Prisoner Review
       Board. *** Such conditions may include that the person use an approved electronic
       monitoring device ***.” 730 ILCS 5/3-14-2(a) (West 2012). Included within the
       Department’s custody are “all sex offenders placed on mandatory supervised release.” 730
       ILCS 5/3-14-2.5(a) (West 2012). The legislature has directed that the Department of
       Corrections “shall assign personnel to assist persons eligible for parole in preparing a parole
       plan. Such Department personnel shall make a report of their efforts and findings to the
       Prisoner Review Board prior to its consideration of the case of such eligible person.” 730
       ILCS 5/3-14-2(b) (West 2012).
¶ 23       A parolee or releasee’s supervising officer “shall report violations to the Prisoner Review
       Board and shall have the full power of peace officers in the arrest and retaking of any
       parolees or releasees or the officer may request the Department to issue a warrant for the
       arrest of any parolee or releasee who has allegedly violated his parole or release conditions.”
       730 ILCS 5/3-14-2(c) (West 2012). The Code provides that, “[t]o assist parolees or releasees,
       the Department shall provide employment counseling and job placement services, and may in
       addition to other services provide the following: (1) assistance in residential placement.”
       (Emphasis added.) 730 ILCS 5/3-14-3(1) (West 2012).
¶ 24       It appears from the statute, then, that while respondent Prisoner Review Board sets the
       conditions for an inmate’s MSR, the entity directed with assisting an inmate with finding a
       suitable host site for MSR placement is the Department of Corrections, and not respondents.
       Further, the Department of Corrections is directed to assist inmates on MSR in finding
       residential placement, but is not directed to obtain residential placement for those inmates. In
       this case, the Department of Corrections did attempt to place Cordrey “at (all) places with
       family and/or friends in the community and no suitable host site was found” to supervise
          4
            What was referred to as “parole” prior to February 1, 1978, is now termed “mandatory supervised
       release.” See 730 ILCS 5/5-8-1(d) (West 2012); People v. Absher, 242 Ill. 2d 77, 82 n.2 (2011).

                                                    -6-
       Cordrey on his electronic monitoring. The Department of Corrections also attempted to place
       Cordrey “at (all) places that the Illinois Department of Corrections would pay for and the
       paid placements for any number of reasons could not accept the offender.” In response to
       Cordrey’s grievance, the Department of Corrections’ Field Services unit responded that every
       effort was being made to find a place for Cordrey, but due to Cordrey’s sex offender status, it
       had not been able to find suitable placement.
¶ 25       Based upon the preceding statutes, we cannot say that Cordrey has established a clear
       right to demand that respondents release him to serve his MSR at a suitable host location
       outside of prison, when no suitable location has been found. Cordrey has failed to establish
       that respondents have the authority, let alone a duty, to order Cordrey’s release to serve his
       MSR when no suitable host location has been found. Respondents are tasked with setting the
       conditions of MSR and determining whether a violation of those conditions warrant
       revocation of MSR. There is no claim or allegation that respondents failed to do those tasks.
       Consequently, Cordrey has not established that he is entitled to a writ of mandamus.
¶ 26       Although Cordrey’s complaint for mandamus does not allege the elements of a claim for
       mandamus, it is possible that Cordrey is attempting to argue that his claim presents a novel
       issue that is of crucial importance to the administration of justice. When all the normal
       requirements for the award of a writ of mandamus have not been met initially, this court may
       consider a petition for writ of mandamus if the writ presents a novel issue that is of crucial
       importance to the administration of justice. Snyder, 208 Ill. 2d at 465. As noted, Cordrey
       characterizes his petition as presenting a question of public importance: whether denying
       MSR to inmates based upon indigency is constitutional.
¶ 27       Cordrey argues that mandamus is appropriate here because this is a purely legal issue,
       Cordrey’s case is not unique to him, and the public importance of the question at issue is
       unmistakable. Cordrey states that the central issue in this case is whether the statewide
       practice of “violating at the door” is constitutional. Cordrey argues that granting liberty to
       one and denying it to another based on the size of a bank account offends the fundamental
       guarantees of due process and equal protection.
¶ 28       In support of his constitutional claim, Cordrey notes that the Supreme Court, in
       Morrissey v. Brewer, 408 U.S. 471 (1972), recognized that parole, although a conditional
       liberty, is still a liberty interest protected by the fourteenth amendment to the United States
       Constitution. Thereafter, in Gagnon v. Scarpelli, 411 U.S. 778 (1973), the Court extended the
       due process guarantees found in Morrissey to revoking probation. Cordrey contends that
       because the due process protections of the Illinois Constitution parallel those of the United
       States Constitution, the provisions of the Illinois Constitution should be given the same effect
       when dealing with issues surrounding the revocation of parole for indigent prisoners.
¶ 29       Cordrey further observes that the Supreme Court has repeatedly struck down practices
       that deprive a person of liberty because of indigency. Thus, in Griffin v. Illinois, 351 U.S. 12
       (1956), the Court found that an Illinois rule permitting a criminal appeal only if a defendant
       could pay for a trial transcript violated due process and equal protection. Likewise, in
       Williams v. Illinois, 399 U.S. 235 (1970), the Court overturned an Illinois law that permitted
       extended prison sentences, beyond the statutory maximum, for those prisoners who could not
       pay a fine.



                                                  -7-
¶ 30       With regard to his claim of a due process violation, Cordrey does not point to a particular
       statute as violating due process. Rather, Cordrey appears to adopt the analysis set forth in
       Bearden v. Georgia, 461 U.S. 660 (1983). In Bearden, the Court stated that due process and
       equal protection principles converge in the Court’s analysis of cases involving the treatment
       of indigents in the criminal justice system. Id. at 665. Bearden noted that the Court generally
       analyzed “the fairness of relations between the criminal defendant and the State under the
       Due Process Clause, while we approach the question whether the State has invidiously
       denied one class of defendants a substantial benefit available to another class of defendants
       under the Equal Protection Clause.” Id.
¶ 31       In Bearden, the issue was whether a sentencing court could revoke a defendant’s
       probation for failure to pay the court-imposed fine and restitution, absent evidence and
       findings that the defendant was somehow responsible for the failure to pay the fine and
       restitution, or that alternative forms of punishment were inadequate. Id. The Court found
       there was no doubt that the petitioner was treated differently from a person who did not fail
       to pay the imposed fine and thus did not violate probation. The Court explained:
                “To determine whether this differential treatment violates the Equal Protection
                Clause, one must determine whether, and under what circumstances, a defendant’s
                indigent status may be considered in the decision whether to revoke probation. This is
                substantially similar to asking directly the due process question of whether and when
                it is fundamentally unfair or arbitrary for the State to revoke probation when an
                indigent is unable to pay the fine. Whether analyzed in terms of equal protection or
                due process, the issue cannot be resolved by resort to easy slogans or pigeonhole
                analysis, but rather requires a careful inquiry into such factors as ‘the nature of the
                individual interest affected, the extent to which it is affected, the rationality of the
                connection between legislative means and purpose, [and] the existence of alternative
                means for effectuating the purpose ... .’ Williams v. Illinois, [399 U.S. 235, 260 1970]
                (Harlan, J., concurring).” Id. at 665-67.
       The Court further explained that “[t]he more appropriate question is whether consideration of
       a defendant’s financial background in setting or resetting a sentence is so arbitrary or unfair
       as to be a denial of due process.” Id. at 666 n.8.
¶ 32       Bearden clarified that it was not holding that the State could not place the petitioner in
       prison. However, based on the record before it, there was no evidence to justify a finding that
       the petitioner had not made a bona fide effort to find work. The Court stated that upon
       remand, if the court determined that petitioner did not make sufficient bona fide efforts to
       pay his fine, or if the court determined that alternate punishment was not adequate to meet
       the State’s interests in punishment and deterrence, imprisonment would be a permissible
       sentence. Id. at 674.
¶ 33       Cordrey argues that not only is it unconstitutional to imprison someone because he is too
       poor to pay a fine, as in Bearden, it is also unconstitutional to imprison him because he is too
       poor to afford a place to live. Cordrey maintains that this case is grounded on the substantive
       due process principles established in Bearden: that parole involves a liberty interest that
       cannot be denied because of poverty. Cordrey asserts that no more facts need to be developed
       in order for this court to find that a practice that allows a more affluent inmate to leave



                                                   -8-
       prison, but sends the indigent inmate back to his cell, violates fundamental constitutional
       rights.
¶ 34       Even if we were to assume Cordrey’s claim presents a novel issue of crucial importance
       to the administration of justice, Cordrey’s petition nonetheless fails to state a claim for
       mandamus. Contrary to Cordrey’s assertion, we find factual questions predominate in this
       case. Although Cordrey makes the blanket statement that affluent inmates are released on
       MSR, while indigent inmates are denied MSR, there is no evidence in the record supporting
       or refuting that conclusion. In fact, counsel for Cordrey conceded at oral argument that some
       nonindigent offenders are denied MSR for lack of suitable housing, and some indigent
       offenders are able to find suitable housing and are released on MSR. Further, while Cordrey
       broadly concludes that he has been denied MSR solely because he is indigent, Cordrey fails
       to point to any evidence in the record supporting that conclusion.
¶ 35       As Bearden recognized, an inquiry into whether differential treatment of offenders,
       whether analyzed in terms of due process or equal protection, requires inquiry into factors as
       “ ‘the nature of the individual interest affected, the extent to which it is affected, the
       rationality of the connection between legislative means and purpose, [and] the existence of
       alternative means for effectuating that purpose ... .’ [Citation.]” Id. at 666-67. Here, there is
       no evidence in the record concerning the nature of the individual interest affected, the extent
       to which that interest is affected, the rationality of the connection between legislative means
       and purpose, and the existence of alternative means for effectuating that purpose.
¶ 36       There is no evidence in this case concerning the State’s interest in imposing certain
       conditions on the release of inmates on MSR versus the individual interests of those inmates.
       There is no evidence concerning the legislative purpose of requiring approved site locations
       for inmates, particularly sex offender inmates, released on MSR. The record is devoid of any
       evidence concerning the process and procedure of releasing an inmate on MSR.
¶ 37       Moreover, although Cordrey claims he was denied MSR based upon indigency, it appears
       from the Field Services unit’s response to Cordrey’s grievance that the Department of
       Corrections was unable to find placement for Cordrey due to his status as a sex offender,
       rather than his status as an indigent. There is no evidence concerning the housing options
       available to inmates, including sex offender inmates, on MSR. There is no evidence
       concerning funding for placement of inmates, including sex offender inmates, on MSR.
       There is no evidence concerning whether both sex offender and non-sex offender indigent
       inmates are violated at the door, or whether indigent non-sex offender inmates are released
       on MSR. There is no evidence whether there were alternate measures adequate to meet the
       State’s interests when there is no housing or funding for housing available to inmates on
       MSR. Absent such evidence, we cannot say as a matter of law that Cordrey was denied MSR
       based solely on his status as an indigent, or that Cordrey was denied his constitutional rights
       to due process and equal protection when he was not released on MSR.
¶ 38       We note that even in Bearden, the Court did not hold that the defendant’s constitutional
       rights were violated when he was imprisoned for failure to pay his fine. Rather, the Bearden
       Court remanded the case to the state court for a determination of whether the petitioner made
       a bona fide effort to pay his fine, or whether alternate punishment was not adequate to meet
       the State’s interests in punishment and deterrence. Id. at 674.



                                                   -9-
¶ 39       While we are not insensitive to the plight of inmates that are violated at the door, or the
       fact that “violating at the door” appears to be an ongoing practice in our penal system,
       Cordrey simply has not established a clear right to mandamus in this case. It may turn out
       that the factors inherent in the statutory scheme that give rise to violations at the door are a
       matter for the legislature to address, rather than this court. Regardless, this case is not the
       appropriate case to address the issue, as Cordrey has failed to establish a clear right to
       mandamus.
¶ 40       For the foregoing reasons, we find that mandamus is inappropriate and this court will not
       assume jurisdiction. Cordrey’s petition for writ of mandamus is therefore denied.

¶ 41      Writ denied.




                                                  - 10 -